DETAILED ACTION
The following final Office action is in response to Applicant’s submission filed on 06/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 and 12-20 were elected without traverse and claims 10 and 11 were withdrawn in Applicant’s filing on 08/02/2021.  In Applicant’s 06/21/2022 filing, claims 1-4, 6-9, 12-20 were amended and claim 21 was newly added. Claims 1-9 and 12-21 are pending.

Response to Arguments/Amendments
The claim objections to claims 3, 4, 14 and 15 are moot in view of the amendments to those claims.  Objections are withdrawn.
The rejection of claims 12-20 under 35 U.S.C. 101 for being directed to non-statutory subject matter (signals per se) is resolved by Applicant’s amendments to claims 12-20.  The rejection is withdrawn.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 for being directed to an abstract idea without significantly more have been fully considered.  While the independent claims have been clarified to include training a machine learning model and retraining based on “the candidate user interacting with the job posting and a feedback indication from a job poster” the interacting and feedback indication do not tie back to the input (i.e., skills in job posting and attribute values), the output (i.e., scores) or training instances (i.e., probabilities).  Therefore, it is unclear that a training process in which the machine learning model is improving from retraining or feedback if the feedback is not associated with the input, features or data that the model is relying on or using.  In contrast claims 2 and 13 clarify the feedback as indications of a selection or a rejection of the corresponding skill by the job poster but then there appears to be no circling back to adjust the machine learning model based on such selection or rejection.  Claim 21 does however have this circling back to adjust the machine learning model.  The rejection of claim 21 is withdrawn.
The rejection of the claims under 35 U.S.C. 103 is withdrawn in view of the amendments to the independent claims specifying particular steps of training a machine learning model: using a machine learning algorithm, training a machine learning model to receive, as input, a first plurality of skills referenced in a job posting and a plurality of attribute values of the job posting, and to generate, as output, a first plurality of scores for each skill of the first plurality of skills, wherein training of the machine learning model is based on at least one training instance that contains training data associated a plurality of probabilities, each probability corresponding to a different attribute value for each skill of the first plurality of skills; identifying a second plurality of skills of a candidate user; inputting the second plurality of skillsthe machine learning model to generate a second plurality of scores for each skill in the second plurality of skills based on the second plurality of skills of the candidate user and the plurality of attribute values; generating an affinity score between the job posting and the candidate user based on the second plurality of scores and the second plurality of skills; presenting, via a first user interface, to the candidate user the job posting based on the affinity score; and retraining the machine learning model based on the candidate user interacting with the job posting and a feedback indication from a job poster.  The prior art of Zhang and Wang cited in the previous Office action do not teach the independent claims as amended.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 1 and 12 appear to be missing the word “with” in the first step or limitation (see “training data associated a plurality of”).
Claim 21 appears to have “from” misspelled in the first line (see “form”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, claims 1-9, directed to a method, pass Step 1.  Claims 12-20, directed to one or more storage media, fail Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of scoring skills of a job posting and using such scoring to determine affinity between the job posting and job candidate user.  The limitations that recite an abstract idea are indicated in bold below:
A method, performed by one or more computing devices, using a machine learning algorithm, training a machine learning model to receive, as input, a first plurality of skills referenced in a job posting and a plurality of attribute values of the job posting, and to generate, as output, a first plurality of scores for each skill of the first plurality of skills, wherein training of the machine learning model is based on at least one training instance that contains training data associated a plurality of probabilities, each probability corresponding to a different attribute value for each skill of the first plurality of skills; 
identifying a second plurality of skills of a candidate user; 
inputting the second plurality of skillsinto the machine learning model to generate a second plurality of scores for each skill in the second plurality of skills based on the second plurality of skills of the candidate user and the plurality of attribute values; 
generating an affinity score between the job posting and the candidate user based on the second plurality of scores and the second plurality of skills; 
presenting, via a first user interface, to the candidate user the job posting based on the affinity score; and 
retraining the machine learning model based on the candidate user interacting with the job posting and a feedback indication from a job poster.

The limitations of scoring and determining affinity in the context of job skills, job postings, and job candidates fall under the abstract idea subject matter grouping of certain methods of organizing human activity because claim 1 relates to matching job postings and job candidate users.  The performance of the claim limitations using a computing device and machine-learning, both recited at a high level of generality, does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a computing device and training a machine-learning model using a machine learning algorithm to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  Applicant’s specification (Para. 0022) indicates embodiments are not limited to any particular machine learning technique for training a model.  Therefore, the machine learning in claim 1 is interpreted as merely using a computer as a tool.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  Accordingly, these additional elements individually do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components or merely use a computer as a tool to perform an abstract idea.  Therefore, the additional elements do not provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims (claims 2-9) include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing the attributes and probabilities and receiving user feedback.  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  When claim 2 recites generating training instances from user input feedback, the claim fails to circle back to adjust the machine learning model based on such selection or rejection and indicated what aspect of the model is self-adjusted by the feedback to achieve a particular improved output or result.  Therefore, there is no indication of a technical improvement by the machine-learned model to self-adjust and achieve the particular improved output or result.       
 Claims 12-20 recite limitations similar to those recited in method claims 1-9 and therefore the same analysis above with respect to claims 1-9 also applies to these claims.  While claims 12-20 involve storage media and a processor, such recitations are at a high level of generality and do not provide meaningful limitations to transform the claims into patent eligible subject matter. 
Applicant’s claims 1-9 and 12-20 are not patent-eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kenthapadi et al US 2018/0315019 A1 multinodal job search control system (job affinity score – 0044). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683